Title: To George Washington from Harry Dorsey Gough, 17 August 1797
From: Gough, Henry (Harry) Dorsey
To: Washington, George



Sir
Perry Hall [Md.], 17th August 1797—

I had the Honor to receive this morning your Letter by Mr John Anderson. I wish it was in my power to send the Sheep you desire; some few years ago I took much Delight in that part of my Stock and brought it to great perfection, but they have unfortunately been since deseased and so much degenerated that I would not recommend their introduction on your Farm.
I flatter myself that you will excuse the liberty I take in presenting you with a Bull Calf of my improved Breed He has been for some time past marked as yours and I am very happy that Mr Anderson affords so good an opportunity of sending him to Mount Vernon. I am Sir with the greatest respect Your Obt Hbl. Servt

H. D. Gough

